 Case 1:20-cv-00064-N Document 28 Filed 03/29/21 Page 1 of 1       PageID #: 591




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

WILMA D. FRITTS,                         )
   Plaintiff,                            )
                                         )
v.                                       )    CIVIL ACTION NO. 1:20-00064-N
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
   Defendant.                            )

                                  JUDGMENT

      It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

the Defendant Commissioner of Social Security and against Plaintiff Wilma D.

Fritts, in accordance with the Memorandum Opinion and Order entered on this date

affirming the Commissioner’s final decision denying Fritts’s application for Social

Security benefits.

      DONE this the 29th day of March 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
